


Exhibit 10.32

 

EARTHLINK, INC.

 

2010 SHORT-TERM INCENTIVE BONUS PLAN

 


1.            STATEMENT OF PURPOSE


 

1.1           Statement of Purpose.  The purpose of the EarthLink, Inc. 2010
Short-Term Incentive Bonus Plan (the “Plan”) is to encourage the creation of
shareholder value by establishing a direct link between Adjusted EBITDA (as
defined below) and, in certain cases, Net Sent to Billing (as defined below)
achieved and the incentive compensation of Participants in the Plan.


 

Participants contribute to the success of EarthLink, Inc. (the “Company”)
through the application of their skills and experience in fulfilling the
responsibilities associated with their positions. The Company desires to benefit
from the contributions of the Participants and to provide an incentive bonus
plan that encourages the sustained creation of shareholder value.

 


2.            DEFINITIONS


 


2.1           DEFINITIONS.  CAPITALIZED TERMS USED IN THE PLAN SHALL HAVE THE
FOLLOWING MEANINGS:


 

“Adjusted EBITDA” means EBITDA excluding stock-based compensation expense under
SFAS No. 123(R), facility exit and restructuring costs, net losses of equity
affiliates, gain (loss) on investments, net, impairment of goodwill and
intangible assets.  Additionally, to the extent any Bonus Award to be paid to
any Participant pursuant to the Plan is paid in shares of Common Stock, the
calculation of Adjusted EBITDA shall exclude any compensation expense
attributable to Bonus Awards paid in shares of Common Stock.

 

“Bonus Award” means the Participant’s Performance Bonus or such lesser amount as
the Committee in its sole discretion may determine as of a result of the failure
by the individual Participant to achieve desired individual performance levels
for the Bonus Period.

 

“Bonus Period(s)” means (i) for Management Participants, the 2010 calendar year
and (ii) for all other Participants, the period beginning January 1, 2010 and
ending June 30, 2010 and the period beginning July 1, 2010 and ending
December 31, 2010, in respect of which the Corporate Performance Objectives are
measured and the Participants’ Bonus Awards, if any, are to be determined.

 

“Cause” has the same definition as under any employment or service agreement
between the Employer and the Participant or, if no such employment or service
agreement exists or if such employment or service agreement does not contain any
such definition, Cause means (i) the Participant’s willful and repeated failure
to comply with the lawful directives of the Board of Directors of any Employer
or any supervisory personnel of the Participant; (ii) any criminal act or act of
dishonesty or willful misconduct by the Participant that has a material adverse
effect on the property, operations, business or reputation of any Employer;
(iii) the material breach by the Participant of the terms of any
confidentiality, non-competition, non-solicitation or other such

 

--------------------------------------------------------------------------------


 

agreement that the Participant has with any Employer or (iv) acts by the
Participant of willful malfeasance or gross negligence in a matter of material
importance to any Employer.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)           the accumulation in any number of related or unrelated
transactions by any person of beneficial ownership (as such term is used in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of
more than fifty percent (50%) of the combined voting power of the Company’s
voting stock; provided that, for purposes of this subsection (a), a Change in
Control will not be deemed to have occurred if the accumulation of more than
fifty percent (50%) of the voting power of the Company’s voting stock results
from any acquisition of voting stock (i) directly from the Company that is
approved by the Incumbent Board, (ii) by the Company, (ii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Employer, or (iv) by any person pursuant to a merger, consolidation, or
reorganization (a “Business Combination”) that would not cause a Change in
Control under clauses (i) and (ii) of subsection (b) below; or

 

(b)           consummation of a Business Combination, unless, immediately
following that Business Combination, (i) all or substantially all of the persons
who are the beneficial owners of voting stock of the Company immediately prior
to that Business Combination beneficially own, directly or indirectly, at least
fifty percent (50%) of the then outstanding shares of common stock and at least
fifty percent (50%) of the combined voting power of the then outstanding voting
stock entitled to vote generally in the election of directors of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of the Company, and (ii) at least sixty percent (60%) of the members of
the Board of Directors of the entity resulting from that Business Combination
holding at least sixty percent (60%) of the voting power of such Board of
Directors were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
that Business Combination and, as a result of or in connection with such
Business Combination, no person has the right to dilute either such percentages
by appointing additional members to the Board of Directors or otherwise without
election or action by the shareholders; or

 

(c)           a sale or other disposition of all or substantially all the assets
of the Company, except pursuant to a Business Combination that would not cause a
Change in Control under clauses (i) and (ii) of subsection (b) above, or

 

(d)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that would not cause a Change in Control under clauses (i) and
(ii) of subsection (b) above; or

 

(e)           the acquisition by any person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of the
Company (i) through the ownership of securities which provide the holder with
such power, excluding voting rights attendant with such securities, or (ii) by
contract; provided the Change in Control will not be deemed to have occurred

 

2

--------------------------------------------------------------------------------


 

if such power was acquired (x) directly from the Company in a transaction
approved by the Incumbent Board, (y) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Employer or (z) by any
person pursuant to a Business Combination that would not cause a Change in
Control under clauses (i) and (ii) of subsection (b) above.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Leadership and Compensation Committee of the Board of
Directors of the Company which will administer the Plan.

 

“Compensation” means the Participant’s actual wages earned during the Bonus
Period, excluding incentive payments, salary continuation, bonuses, income from
equity awards, stock options, restricted stock, restricted stock units, deferred
compensation, commissions, and any other forms of compensation over and above
the Participant’s actual wages earned during the Bonus Period.

 

“Common Stock” means the common stock, $.01 par value per share, of the Company.

 

“Corporate Performance Objectives” means Adjusted EBITDA and, in certain cases,
Net Sent to Billing in such amounts as the Committee shall determine in its sole
discretion for each Bonus Period that must be achieved for the Participant’s
Performance Bonus Multiplier for the Bonus Period to be greater than zero (0).
The Committee shall adjust the Corporate Performance Objectives as the Committee
in its sole discretion may determine is appropriate in the event of
unanticipated circumstances, unbudgeted acquisitions or divestitures, or other
unexpected changes to fairly and equitably determine the Bonus Awards and to
prevent any inappropriate enlargement or dilution of the Bonus Awards.  In that
respect, the Corporate Performance Objectives may be adjusted to reflect, by way
of example and not of limitation, (i) the impairment of any tangible or
intangible assets, (ii) litigation or claim judgments or settlements,
(iii) changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) mergers, acquisitions, business combinations,
reorganizations and/or restructuring programs, (v) reductions in force and early
retirement incentives, (vi) a Change in Control and (vii) any other
extraordinary, unusual, infrequent or non-reoccurring items separately
identified in the financial statements and/or notes thereto in accordance with
generally accepted accounting principles.  To the extent any such adjustments
affect any Bonus Award, the intent is that the adjustments shall be in a form
that allows the Bonus Award to continue to meet the requirements of
Section 162(m) of the Code for deductibility to the extent intended.

 

“Disability” means where the Participant is “disabled” or has incurred a
“disability” in accordance with the policies of the Employer that employs the
Employee in effect at the applicable time.

 

“Distribution” means the payment of the Bonus Award under the Plan.

 

“Distribution Date” means the date on which the Distribution occurs.

 

“EBITDA” means income (loss) from continuing operations before interest income
(expense) and other, net, income, taxes, depreciation and amortization.

 

3

--------------------------------------------------------------------------------


 

“Effective Date” means January 1, 2010.

 

“Employee” means a full-time common law employee of an Employer.  A full-time
common law employee of an Employer only includes an individual who renders
personal services to the Employer and who, in accordance with the established
payroll, accounting and personnel policies of the Employer, is characterized by
the Employer as a full-time, common law employee.  An Employee does not include
any person whom the Employer has identified on its payroll, personnel or tax
records as an independent contractor or a person who has acknowledged in writing
to the Employer that such person is an independent contractor, whether or not a
court, the Internal Revenue Service or any other authority ultimately determines
such classification to be correct or incorrect as a matter of law.

 

“Employer” means EarthLink, Inc. (also referred to as the “Company”) and any
other entity that is part of a controlled group of corporations or is under
common control with the Company within the meaning of Sections 1563(a),
414(b) or 414(c) of the Code, except that, in making any such determination,
fifty percent (50%) shall be substituted for eighty percent (80%) each place
therein.

 

“Incumbent Board” means a Board of Directors of the Company at least a majority
of whom consist of individuals who either are (a) members of the Company’s Board
of Directors as of the Effective Date of the adoption of this Plan or
(b) members who become members of the Company’s Board of Directors subsequent to
the date of the adoption of this Plan whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of at least sixty percent
(60%) of the directors then comprising the Incumbent Board (either by specific
vote or by approval of a proxy statement of the Company in which that person is
named as a nominee for director, without objection to that nomination), but
excluding, for that purpose, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest  (within the
meaning of Rule 14a-11 of the Securities Exchange act of 1934, as amended) with
respect to the election or removal of directors or other action or threatened
solicitation of proxies or consents by or on behalf of a person other than the 
Board of Directors of the Company.

 

“Management” means the executive officers of EarthLink, Inc., individually or as
a group, whose positions are in the Red Zone of the Career Band System.

 

“Maximum Bonus Award” means the maximum bonus award, denoted as a dollar amount,
that can be earned and paid to the Participant for the Bonus Period as
established by the Committee.

 

“Net Sent to Billing” means “Gross Sent to Billing” minus “Churn” where
(i) Gross Sent to Billing means incremental recurring revenue initiated by the
delivery of new or upgraded products or services and (ii) Churn means the loss
of recurring revenue driven by the cancellation or downgrade of products or
services.  For network products/services, sent to billing status is triggered by
meeting predefined customer acceptance criteria and is determined by the project
managers on the provisioning team.  For all other products, sent to billing
status is triggered by the delivery and installation of the equipment and is
determined by the service activation group.

 

4

--------------------------------------------------------------------------------


 

“Participant” means an Employee of an Employer who is selected to participate in
the Plan.

 

“Performance Bonus” means the dollar amount which results from multiplying the
Participant’s Compensation for the Bonus Period by the product of the
Participant’s Target Bonus Percent and the Participant’s Performance Bonus
Multiplier.

 

“Performance Bonus Multiplier” means either (i) zero (0) or (ii) the percentage
from fifty percent (50%) to two hundred percent (200%) that applies to determine
the Participant’s Performance Bonus for the Bonus Period.  The Committee shall
establish the Performance Bonus Multipliers that relate to the levels of
Corporation Performance Objectives that must be achieved during the Bonus Period
to calculate the Participant’s Performance Bonus.

 

“Plan” means this EarthLink, Inc. 2010 Short-Term Incentive Bonus Plan, in its
current form and as it may be hereafter amended.

 

“Target Aggregate Bonus” means the Bonus Award that would be earned if the
Participant’s Performance Bonus Multiplier were one hundred percent (100%).

 

“Target Bonus Percent” means the percent of the Participant’s Compensation that
will be earned as a Performance Bonus where the Corporate Performance Objectives
that are achieved for the Bonus Period result in a Performance Bonus Multiplier
of one hundred percent (100%).  The Target Bonus Percent for each Participant’s
position shall be established by the Committee.

 


3.            ADMINISTRATION OF THE PLAN


 


3.1           ADMINISTRATION OF THE PLAN.  THE COMMITTEE SHALL BE THE SOLE
ADMINISTRATOR OF THE PLAN AND SHALL HAVE FULL AUTHORITY TO FORMULATE ADJUSTMENTS
AND MAKE INTERPRETATIONS UNDER THE PLAN AS IT DEEMS APPROPRIATE. THE COMMITTEE
SHALL ALSO BE EMPOWERED TO MAKE ANY AND ALL OF THE DETERMINATIONS NOT HEREIN
SPECIFICALLY AUTHORIZED WHICH MAY BE NECESSARY OR DESIRABLE FOR THE EFFECTIVE
ADMINISTRATION OF THE PLAN. ANY DECISION OR INTERPRETATION OF ANY PROVISION OF
THIS PLAN ADOPTED BY THE COMMITTEE SHALL BE FINAL AND CONCLUSIVE. BENEFITS UNDER
THIS PLAN SHALL BE PAID ONLY IF THE COMMITTEE DETERMINES, IN ITS SOLE
DISCRETION, THAT THE PARTICIPANT OR BENEFICIARY IS ENTITLED TO THEM. NONE OF THE
MEMBERS OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACT DONE OR NOT DONE IN GOOD
FAITH WITH RESPECT TO THIS PLAN. THE COMPANY SHALL BEAR ALL EXPENSES OF
ADMINISTERING THIS PLAN.


 


4.            ELIGIBILITY


 


4.1           ESTABLISHING PARTICIPATION.  THE COMMITTEE SHALL SELECT EACH
EMPLOYEE WHO SHALL PARTICIPATE IN THE PLAN FOR EACH BONUS PERIOD BY NAME,
POSITION OR ZONE WITHIN THE CAREER BAND SYSTEM.  THE COMMITTEE SHALL RETAIN THE
DISCRETION TO NAME AS A PARTICIPANT ANY EMPLOYEE HIRED OR PROMOTED AFTER THE
COMMENCEMENT OF THE BONUS PERIOD.

 

5

--------------------------------------------------------------------------------


 


5.            AMOUNT OF BONUS AWARDS


 


5.1           ESTABLISHMENT OF BONUSES.


 


(A)           INITIAL DETERMINATIONS.  FOR EACH BONUS PERIOD, THE COMMITTEE
SHALL ESTABLISH GENERALLY FOR EACH PARTICIPANT THE TARGET BONUS PERCENT AND THE
PERFORMANCE BONUS MULTIPLIER THAT WILL APPLY WITH RESPECT TO THE DESIGNATED
LEVELS OF ACHIEVEMENT OF THE CORPORATE PERFORMANCE OBJECTIVES.  THE PERFORMANCE
BONUS MULTIPLIER FOR EACH PARTICIPANT WILL BE BASED ON THE ACHIEVEMENT OF SUCH
CORPORATE PERFORMANCE OBJECTIVES AS THE COMMITTEE SHALL DESIGNATE, WHICH MAY
INCLUDE THE ACHIEVEMENT OF ONE OR MORE CORPORATE PERFORMANCE OBJECTIVES OR ANY
COMBINATION OF CORPORATE PERFORMANCE OBJECTIVES AS THE COMMITTEE MAY SELECT.


 


(B)           PERFORMANCE OBJECTIVES.  FOR EACH BONUS PERIOD, THE COMMITTEE
SHALL ESTABLISH THE CORPORATE PERFORMANCE OBJECTIVES THAT MUST BE ACHIEVED TO
DETERMINE EACH PARTICIPANT’S PERFORMANCE BONUS MULTIPLIER FOR THE BONUS PERIOD.
TO THE EXTENT THE CORPORATE PERFORMANCE OBJECTIVES ARE NOT ACHIEVED, THE
PERFORMANCE BONUS MULTIPLIER SHALL BE ZERO (0).  THE CORPORATE PERFORMANCE
OBJECTIVES TO BE ACHIEVED MUST TAKE INTO ACCOUNT AND BE CALCULATED WITH RESPECT
TO THE FULL ACCRUAL AND PAYMENT OF THE BONUS AWARDS UNDER THE PLAN.


 

The Corporate Performance Objectives must be established in writing no later
than the earlier of (i) ninety (90) days after the beginning the period of
service to which they relate and (ii) before the lapse of twenty-five percent
(25%) of the period of service to which they relate; they must be uncertain of
achievement at the time they are established; and the achievement of the
Corporate Performance Objectives must be determinable by a third party with
knowledge of the relevant facts.  The Corporate Performance Objectives may be
stated with respect to the Company’s, an Affiliate’s, a product’s, and/or a
business unit’s Adjusted EBITDA or Net Sent to Billing and/or any combination of
the foregoing as the Committee may designate.  The Corporate Performance
Conditions may, but need not, be based upon an increase or positive result under
the aforementioned business criteria and could include, for example and not by
way of limitation, maintaining the status quo or limiting the economic losses
(measured, in each case, by reference to the specific business criteria).

 


5.2           CALCULATION OF BONUS AWARDS.


 


(A)           TIMING OF THE CALCULATION.  THE CALCULATIONS NECESSARY TO
DETERMINE THE BONUS AWARDS FOR THE BONUS PERIOD MOST RECENTLY ENDED SHALL BE
MADE NO LATER THAN THE FIFTEENTH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE
BONUS PERIOD FOR WHICH THE BONUS AWARDS ARE TO BE CALCULATED. SUCH CALCULATION
SHALL BE CARRIED OUT IN ACCORDANCE WITH THIS SECTION 5.2.


 


(B)           CALCULATION.  FOLLOWING THE END OF EACH BONUS PERIOD, EACH
PARTICIPANT’S PERFORMANCE BONUS SHALL BE CALCULATED, AND THE PARTICIPANT’S BONUS
AWARD SHALL BE EITHER THE PARTICIPANT’S PERFORMANCE BONUS OR SUCH LESSER AMOUNT
AS THE COMMITTEE IN ITS SOLE DISCRETION MAY DETERMINE AS SET FORTH IN
SECTION 5.2(D).  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE
PARTICIPANT’S BONUS AWARD MAY NOT EXCEED THE MAXIMUM BONUS AWARD.


 


(C)           WRITTEN DETERMINATION.  FOR THE PERFORMANCE BONUS, WHICH IS BASED
ON THE ACHIEVEMENT OF CORPORATE PERFORMANCE OBJECTIVES, THE COMMITTEE SHALL
CERTIFY IN WRITING WHETHER

 

6

--------------------------------------------------------------------------------


 


SUCH CORPORATE PERFORMANCE OBJECTIVES HAVE BEEN ACHIEVED.  THE BONUS AWARDS
PAYABLE UNDER THIS PLAN ARE INTENDED TO CONSTITUTE AWARDS (AS DEFINED THEREIN)
UNDER THE COMPANY’S 2006 EQUITY AND CASH INCENTIVE PLAN TO THE MAXIMUM EXTENT
POSSIBLE.  ACCORDINGLY, THE BONUS AWARDS HEREUNDER ALSO WILL BE SUBJECT TO THE
TERMS OF THE 2006 EQUITY AND CASH INCENTIVE PLAN TO THE EXTENT APPLICABLE.  ANY
BONUS AWARDS OR PORTIONS THEREOF THAT DO NOT CONSTITUTE AWARDS (AS DEFINED
THEREIN) UNDER SUCH 2006 EQUITY AND CASH INCENTIVE PLAN SHALL BE DEEMED SEPARATE
BONUS AWARDS THAT ARE GRANTED UNDER THIS PLAN BUT OUTSIDE OF THE 2006 EQUITY AND
CASH INCENTIVE PLAN.


 

(d)           Negative Discretion.  Notwithstanding any other provision of the
Plan, the Participant’s Performance Bonus may be reduced, but not below zero
(0), if the Participant’s individual performance for the Bonus Period falls
below that expected of such Participant. Management “subject to the approval of
the Committee” may determine if any Participant’s Performance Bonus should be
reduced to determine the Participant’s Bonus Award as a result of the
Participant’s failure to achieve required individual performance levels during
the Bonus Period. The Committee shall determine in its discretion whether any
Performance Bonuses for Management Participants should be reduced to determine
the Participant’s Bonus Award for failure to achieve the desired individual
performance levels during the Bonus Period. Any reduction of a Participant’s
Performance Bonus shall be at the sole and absolute discretion of the Committee.

 


6.            PAYMENT OF AWARDS


 


6.1           ELIGIBILITY FOR PAYMENT.  EXCEPT AS OTHERWISE SET FORTH IN
SECTIONS 7.1 AND 8.1 OF THIS PLAN OR UNDER ANY OTHER AGREEMENT BETWEEN THE
EMPLOYER AND THE PARTICIPANT OR ANY OTHER BENEFIT PLAN OF THE EMPLOYER, BONUS
AWARDS SHALL NOT BE PAID TO ANY PARTICIPANT WHO IS NOT EMPLOYED BY AN EMPLOYER
ON THE DATE THE DISTRIBUTION IS TO BE MADE, AND A PARTICIPANT WHO TERMINATES
EMPLOYMENT WITH ALL EMPLOYERS SHALL NOT BE ELIGIBLE TO RECEIVE ANY DISTRIBUTION
FOR (I) THE BONUS PERIOD THAT INCLUDES SUCH TERMINATION OF EMPLOYMENT, (II) ANY
PRIOR BONUS PERIOD TO THE EXTENT NOT PAID BEFORE SUCH TERMINATION OF EMPLOYMENT
NOR (III) ANY FUTURE BONUS PERIODS.


 


6.2           TIMING OF PAYMENT.  ANY DISTRIBUTION TO BE PAID FOR A BONUS PERIOD
SHALL BE PAID NO LATER THAN THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF
THE BONUS PERIOD, EXCEPT THAT (I) THE AMOUNT OF ANY BONUS AWARD PAYABLE TO A
PARTICIPANT FOR THE BONUS PERIOD BEGINNING JANUARY 1, 2010 AND ENDING JUNE 30,
2010 THAT EXCEEDS THE PARTICIPANT’S TARGET AGGREGATE BONUS FOR SUCH BONUS PERIOD
SHALL BE PAID AT THE TIME DISTRIBUTIONS ARE TO BE MADE FOR THE BONUS PERIOD
BEGINNING JULY 1, 2010 AND ENDING DECEMBER 31, 2010 (SUBJECT TO THE PROVISIONS
OF SECTION 6.1 ABOVE).


 


6.3           PAYMENT OF AWARD.  THE AMOUNT OF THE BONUS AWARD TO BE PAID
PURSUANT TO THIS SECTION 6 TO A PARTICIPANT WHO IS EMPLOYED BY THE COMPANY SHALL
BE PAID IN ONE LUMP SUM CASH PAYMENT BY THE COMPANY EXCEPT THAT THE COMPANY, IN
ITS SOLE DISCRETION, MAY ELECT TO PAY PART OR ALL OF THE AMOUNT OF ANY BONUS
AWARD PAYABLE TO SUCH PARTICIPANT FOR THE BONUS PERIOD THAT EXCEEDS THE
PARTICIPANT’S TARGET AGGREGATE BONUS FOR SUCH BONUS PERIOD IN SHARES OF COMMON
STOCK IN LIEU OF CASH.  THE AMOUNT OF THE BONUS AWARD TO BE PAID PURSUANT TO
THIS SECTION 6 TO A PARTICIPANT WHO IS EMPLOYED BY AN AFFILIATE SHALL BE PAID IN
ONE LUMP SUM CASH PAYMENT BY THE AFFILIATE THAT EMPLOYS THE PARTICIPANT EXCEPT
THAT THE AFFILIATE, IN ITS SOLE DISCRETION, MAY ELECT TO PAY PART OR ALL OF THE
AMOUNT OF THE BONUS AWARD PAYABLE TO SUCH PARTICIPANT IN SHARES OF COMMON

 

7

--------------------------------------------------------------------------------


 


STOCK IN LIEU OF CASH.  IN THE EVENT PART OR ALL OF ANY BONUS AWARD IS TO BE
PAID IN SHARES OF COMMON STOCK, THE NUMBER OF SHARES TO BE DELIVERED SHALL BE
EQUAL TO THE DOLLAR AMOUNT OF THE BONUS AWARD OTHERWISE PAYABLE DIVIDED BY THE
CLOSING PRICE OF A SHARE OF COMMON STOCK ON THE LAST TRADING DAY IMMEDIATELY
BEFORE THE DATE OF THE DISTRIBUTION.  SHARES OF COMMON STOCK TO BE DELIVERED
UNDER THIS PLAN MAY BE PAID UNDER THE 2006 EQUITY AND CASH INCENTIVE PLAN OR
UNDER ANY OTHER PLAN UNDER WHICH SHARES OF COMMON STOCK ARE OTHERWISE AVAILABLE.


 


6.4           TAXES; WITHHOLDING.  TO THE EXTENT REQUIRED BY LAW, THE EMPLOYER
SHALL WITHHOLD FROM ALL DISTRIBUTIONS MADE HEREUNDER ANY AMOUNT REQUIRED TO BE
WITHHELD BY FEDERAL AND STATE OR LOCAL GOVERNMENT OR OTHER APPLICABLE LAWS. EACH
PARTICIPANT SHALL BE RESPONSIBLE FOR SATISFYING IN CASH OR CASH EQUIVALENT
ACCEPTABLE TO THE COMPANY ANY INCOME AND EMPLOYMENT TAX WITHHOLDINGS APPLICABLE
TO ANY DISTRIBUTION TO THE PARTICIPANT UNDER THE PLAN. THE COMPANY, TO THE
EXTENT APPLICABLE LAW PERMITS, MAY PERMIT THE PARTICIPANT TO PAY APPLICABLE TAX
WITHHOLDINGS BY WITHHOLDING SHARES OF COMMON STOCK THAT THE PARTICIPANT
OTHERWISE WOULD RECEIVE UPON THE DISTRIBUTION BUT ONLY TO SATISFY THE
PARTICIPANT’S MINIMUM REQUIRED TAX WITHHOLDINGS.


 


7.            CHANGE IN CONTROL


 


7.1           PAYMENT AFTER A CHANGE IN CONTROL.  IF AT ANY TIME AFTER A CHANGE
IN CONTROL OCCURS THE PARTICIPANT’S EMPLOYMENT WITH ALL EMPLOYERS IS TERMINATED
BY AN EMPLOYER FOR ANY REASON OTHER THAN CAUSE, DEATH OR DISABILITY, THEN, THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE FOR THE BONUS PERIOD THAT INCLUDES THE
DATE OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT THE GREATER OF (I) THE
PARTICIPANT’S TARGET AGGREGATE BONUS FOR THE BONUS PERIOD OR (II) THE BONUS
AWARD THAT WOULD RESULT BASED ON THE EMPLOYER’S ESTIMATE OF THE BONUS AWARD THAT
IS REASONABLY LIKELY TO BE PAYABLE FOR THE ENTIRE BONUS PERIOD TAKING INTO
ACCOUNT THE CORPORATE PERFORMANCE OBJECTIVES ACHIEVED DURING THE BONUS PERIOD
THROUGH THE TIME OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (ANNUALIZED OR
OTHERWISE FORECASTED FOR THE ENTIRE BONUS PERIOD CONSIDERING PROGRESS TOWARDS
GOALS AND THE PORTION OF THE BONUS PERIOD PRECEDING THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT COMPARED TO THE ENTIRE BONUS PERIOD), CALCULATED ON
THE SAME BASIS AS OTHER SIMILARLY-SITUATED PARTICIPANTS, EXCEPT THAT THE BONUS
AWARD FOR THAT BONUS PERIOD SHALL BE BASED SOLELY UPON THE PARTICIPANT’S
COMPENSATION FOR THAT BONUS PERIOD THROUGH THE TIME OF TERMINATION OF
EMPLOYMENT, PROVIDED HOWEVER THAT PARTICIPANT SHALL ONLY BE ENTITLED TO RECEIVE
SUCH BONUS AWARD FOR THE BONUS PERIOD THAT INCLUDES THE DATE OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT IF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT OCCURS AFTER THE FIRST CALENDAR QUARTER OF THE CALENDAR YEAR.  THE
PARTICIPANT ALSO SHALL BE ENTITLED TO RECEIVE ANY BONUS AWARD PAYABLE FOR ANY
BONUS PERIOD THAT ENDED BEFORE THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT. 
SUCH BONUS AWARDS SHALL BE PAID NO LATER THAN THE TIME THEY WOULD HAVE BEEN PAID
UNDER THE PLAN IF THE PARTICIPANT HAD REMAINED EMPLOYED OR, IF EARLIER, NO LATER
THAN THE TIME THEY ARE REQUIRED TO BE PAID UNDER ANY POSITION ELIMINATION AND
SEVERANCE PLAN MAINTAINED BY THE COMPANY OR ANY AFFILIATE IN WHICH PARTICIPANT
PARTICIPATES AT THE TIME OF TERMINATION OF THE PARTICIPANT’S EMPLOYMENT.


 


8.            POSITION ELIMINATION


 


8.1           PAYMENT AFTER A POSITION ELIMINATION.  IF BEFORE A CHANGE IN
CONTROL OCCURS THE PARTICIPANT’S EMPLOYMENT WITH ALL EMPLOYERS IS TERMINATED BY
AN EMPLOYER AS A RESULT OF A POSITION ELIMINATION, SUCH THAT THE PARTICIPANT IS
ENTITLED TO RECEIVE BENEFITS UNDER ANY POSITION

 

8

--------------------------------------------------------------------------------


 


ELIMINATION AND SEVERANCE PLAN MAINTAINED BY THE COMPANY OR ANY AFFILIATE, THEN,
THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE FOR THE BONUS PERIOD THAT INCLUDES
THE DATE OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT AS A RESULT OF A
POSITION ELIMINATION THE BONUS AWARD THAT WOULD RESULT BASED ON THE EMPLOYER’S
ESTIMATE OF THE BONUS AWARD THAT IS REASONABLY LIKELY TO BE PAYABLE FOR THE
ENTIRE BONUS PERIOD TAKING INTO ACCOUNT THE CORPORATE PERFORMANCE OBJECTIVES
ACHIEVED DURING THE BONUS PERIOD THROUGH THE TIME OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT (ANNUALIZED OR OTHERWISE FORECASTED FOR THE ENTIRE
BONUS PERIOD CONSIDERING PROGRESS TOWARD GOALS AND THE PORTION OF THE BONUS
PERIOD PRECEDING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT COMPARED TO THE
ENTIRE BONUS PERIOD), CALCULATED ON THE SAME BASIS AS OTHER SIMILARLY-SITUATED
PARTICIPANTS, EXCEPT THAT THE BONUS AWARD FOR THAT BONUS PERIOD SHALL BE BASED
SOLELY UPON THE PARTICIPANT’S COMPENSATION FOR THAT BONUS PERIOD THROUGH THE
TIME OF THE POSITION ELIMINATION, PROVIDED HOWEVER THAT PARTICIPANT SHALL ONLY
BE ENTITLED TO RECEIVE SUCH BONUS AWARD FOR THE BONUS PERIOD THAT INCLUDES THE
DATE OF THE PARTICIPANT’S POSITION ELIMINATION IF THE PARTICIPANT’S POSITION
ELIMINATION OCCURS AFTER THE FIRST CALENDAR QUARTER OF THE CALENDAR YEAR.  THE
PARTICIPANT ALSO SHALL BE ENTITLED TO RECEIVE ANY BONUS AWARD PAYABLE FOR ANY
BONUS PERIOD THAT ENDED BEFORE THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT. 
SUCH BONUS AWARDS SHALL BE PAID UNDER THE PLAN NO LATER THAN THE TIME THEY WOULD
HAVE BEEN PAID HAD THE PARTICIPANT REMAINED EMPLOYED OR, IF EARLIER, NO LATER
THAN THE TIME THEY ARE REQUIRED TO BE PAID UNDER ANY POSITION ELIMINATION AND
SEVERANCE PLAN MAINTAINED BY THE COMPANY OR ANY AFFILIATE IN WHICH PARTICIPANT
PARTICIPATES AT THE TIME OF TERMINATION OF THE PARTICIPANT’S EMPLOYMENT.


 


9.            MISCELLANEOUS


 


9.1           UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR BENEFICIARIES,
HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS,
INTERESTS, OR OTHER CLAIM IN ANY PROPERTY OR ASSETS OF THE EMPLOYER. ANY AND ALL
ASSETS SHALL REMAIN GENERAL, UNPLEDGED, UNRESTRICTED ASSETS OF THE EMPLOYER. THE
EMPLOYER’S OBLIGATION UNDER THE PLAN SHALL BE THAT OF AN UNFUNDED AND UNSECURED
PROMISE TO PAY CASH OR SHARES OF COMMON STOCK IN THE FUTURE, AND THERE SHALL BE
NO OBLIGATION TO ESTABLISH ANY FUND, ANY SECURITY OR ANY OTHER RESTRICTED ASSET
IN ORDER TO PROVIDE FOR THE PAYMENT OF AMOUNTS UNDER THE PLAN.


 


9.2           OBLIGATIONS TO THE EMPLOYER.  IF A PARTICIPANT BECOMES ENTITLED TO
A DISTRIBUTION UNDER THE PLAN, AND, IF, AT THE TIME OF THE DISTRIBUTION, SUCH
PARTICIPANT HAS OUTSTANDING ANY DEBT, OBLIGATION OR OTHER LIABILITY REPRESENTING
AN AMOUNT OWED TO ANY EMPLOYER, THEN THE EMPLOYER MAY OFFSET SUCH AMOUNTS OWING
TO IT OR ANY OTHER EMPLOYER AGAINST THE AMOUNT OF ANY DISTRIBUTION. SUCH
DETERMINATION SHALL BE MADE BY THE COMMITTEE. ANY ELECTION BY THE COMMITTEE NOT
TO REDUCE ANY DISTRIBUTION PAYABLE TO A PARTICIPANT SHALL NOT CONSTITUTE A
WAIVER OF ANY CLAIM FOR ANY OUTSTANDING DEBT, OBLIGATION, OR OTHER LIABILITY
REPRESENTING AN AMOUNT OWED TO THE EMPLOYER.


 


9.3           NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY OTHER PERSON
SHALL HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE,
MORTGAGE OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE OR CONVEY IN ADVANCE OF
ACTUAL RECEIPT THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF,
WHICH ARE, AND ALL RIGHTS TO WHICH ARE, EXPRESSLY DECLARED TO BE UNASSIGNABLE
AND NONTRANSFERABLE. NO PART OF A DISTRIBUTION, PRIOR TO ACTUAL DISTRIBUTION,
SHALL BE SUBJECT TO SEIZURE OR SEQUESTRATION FOR THE PAYMENT OF ANY DEBTS,
JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY A PARTICIPANT OR ANY OTHER
PERSON, NOR SHALL IT BE TRANSFERABLE BY OPERATION OF LAW IN THE EVENT OF THE

 

9

--------------------------------------------------------------------------------


 


PARTICIPANT’S OR ANY OTHER PERSONS BANKRUPTCY OR INSOLVENCY, EXCEPT AS SET FORTH
IN SECTION 9.2 ABOVE.


 


9.4           EMPLOYMENT OR FUTURE PAY OR COMPENSATION NOT GUARANTEED.  NOTHING
CONTAINED IN THIS PLAN NOR ANY ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS A
CONTRACT OF EMPLOYMENT OR AS GIVING ANY PARTICIPANT OR ANY FORMER PARTICIPANT
ANY RIGHT TO BE RETAINED IN THE EMPLOY OF AN EMPLOYER OR RECEIVE OR CONTINUE TO
RECEIVE ANY RATE OF PAY OR OTHER COMPENSATION, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE RIGHT OF AN EMPLOYER TO TERMINATE THE PARTICIPANT’S EMPLOYMENT AT ANY
TIME WITHOUT ASSIGNING A REASON THEREFORE.


 


9.5           GENDER, SINGULAR AND PLURAL.  ALL PRONOUNS AND ANY VARIATIONS
THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, OR NEUTER, AS THE
IDENTITY OF THE PERSON OR PERSONS MAY REQUIRE. AS THE CONTEXT MAY REQUIRE, THE
SINGULAR MAY BE READ AS THE PLURAL AND THE PLURAL AS THE SINGULAR.


 


9.6           CAPTIONS.  THE CAPTIONS TO THE ARTICLES, SECTIONS, AND PARAGRAPHS
OF THIS PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE
MEANING OR CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


9.7           APPLICABLE LAW.  THIS PLAN SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA.


 


9.8           VALIDITY.  IN THE EVENT ANY PROVISION OF THE PLAN IS HELD INVALID,
VOID, OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT, IN ANY RESPECT WHATSOEVER,
THE VALIDITY OF ANY OTHER PROVISION OF THE PLAN.


 


9.9           NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE COMMITTEE SHALL BE SUFFICIENT IF IN WRITING AND HAND DELIVERED, OR SENT BY
REGISTERED OR CERTIFIED MAIL, TO THE PRINCIPAL OFFICE OF THE COMPANY, DIRECTED
TO THE ATTENTION OF THE PRESIDENT AND CEO OF THE COMPANY. SUCH NOTICE SHALL BE
DEEMED GIVEN AS OF THE DATE OF DELIVERY OR, IF DELIVERY IS MADE BY MAIL, AS OF
THE DATE SHOWN ON THE POSTMARK ON THE RECEIPT FOR REGISTRATION OR CERTIFICATION.


 


9.10         COMPLIANCE.  NO DISTRIBUTION SHALL BE MADE HEREUNDER EXCEPT IN
COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS (INCLUDING, WITHOUT
LIMITATION, WITHHOLDING TAX REQUIREMENTS), ANY LISTING AGREEMENT WITH ANY STOCK
EXCHANGE TO WHICH THE COMPANY IS A PARTY, AND THE RULES OF ALL DOMESTIC STOCK
EXCHANGES ON WHICH THE COMPANY’S SHARES OF CAPITAL STOCK MAY BE LISTED. THE
COMPANY SHALL HAVE THE RIGHT TO RELY ON AN OPINION OF ITS COUNSEL AS TO SUCH
COMPLIANCE. NO DISTRIBUTION SHALL BE MADE HEREUNDER UNLESS THE EMPLOYER HAS
OBTAINED SUCH CONSENT OR APPROVAL AS THE EMPLOYER MAY DEEM ADVISABLE FROM
REGULATORY BODIES HAVING JURISDICTION OVER SUCH MATTERS.


 


9.11         NO DUPLICATE PAYMENTS.  THE DISTRIBUTIONS PAYABLE UNDER THE PLAN
ARE THE MAXIMUM TO WHICH THE PARTICIPANT IS ENTITLED IN CONNECTION WITH THE
PLAN. TO THE EXTENT THE PARTICIPANT AND THE EMPLOYER ARE PARTIES TO ANY OTHER
AGREEMENTS OR ARRANGEMENTS RELATING TO THE PARTICIPANT’S EMPLOYMENT THAT PROVIDE
FOR PAYMENTS OF ANY BONUSES UNDER THIS PLAN ON TERMINATION OF EMPLOYMENT, THIS
PLAN SHALL BE CONSTRUED AND INTERPRETED SO THAT THE BONUS AWARDS AND

 

10

--------------------------------------------------------------------------------


 


DISTRIBUTIONS PAYABLE UNDER THE PLAN ARE ONLY PAID ONCE; IT BEING THE INTENT OF
THIS PLAN NOT TO PROVIDE THE PARTICIPANT ANY DUPLICATIVE PAYMENTS OF BONUS
AWARDS. TO THE EXTENT A PARTICIPANT IS ENTITLED TO A BONUS PAYMENT CALCULATED
UNDER THIS PLAN UNDER ANY OTHER AGREEMENT OR ARRANGEMENT THAT WOULD CONSTITUTE A
DUPLICATIVE PAYMENT OF THE BONUS AWARD OR DISTRIBUTION; TO THE EXTENT OF THAT
DUPLICATION, NO BONUS AWARD OR DISTRIBUTION WILL BE PAYABLE HEREUNDER.


 


9.12         CONFIDENTIALITY.  THE TERMS AND CONDITIONS OF THIS PLAN AND THE
PARTICIPANT’S PARTICIPATION HEREUNDER SHALL REMAIN STRICTLY CONFIDENTIAL. THE
PARTICIPANT MAY NOT DISCUSS OR DISCLOSE ANY TERMS OF THIS PLAN OR ITS BENEFITS
WITH ANYONE EXCEPT FOR PARTICIPANT’S ATTORNEYS, ACCOUNTANTS AND IMMEDIATE FAMILY
MEMBERS WHO SHALL BE INSTRUCTED TO MAINTAIN THE CONFIDENTIALITY AGREED TO UNDER
THIS PLAN, EXCEPT AS MAY BE REQUIRED BY LAW.


 


9.13         TEMPORARY LEAVES OF ABSENCE.  THE COMMITTEE IN ITS SOLE DISCRETION
MAY DECIDE TO WHAT EXTENT LEAVES OF ABSENCE FOR GOVERNMENT OR MILITARY SERVICE,
ILLNESS, TEMPORARY DISABILITY OR OTHER REASONS SHALL, OR SHALL NOT BE, DEEMED AN
INTERRUPTION OR TERMINATION OF EMPLOYMENT.


 

9.14         Clawback Provision.  Notwithstanding any other provision of the
Plan, the Participant shall reimburse or return to the Employer (i) the gross
aggregate amount of any cash Distribution that the Participant previously
received under the Plan, (ii) any shares of Common Stock that the Participant
previously received under the Plan, (iii) an amount equal to any dividends the
Participant previously received with respect to any shares of Common Stock that
must be returned to the Employer and (iv) any and all other amounts the
Participant received or earned that are attributable to a Distribution under the
Plan, to the extent required under applicable law or any clawback or
compensation recoupment policy that the Employer may adopt.

 


10.          AMENDMENT AND TERMINATION OF THE PLAN


 


10.1         AMENDMENT.  EXCEPT AS SET FORTH IN SECTION 10.3 BELOW, THE
COMMITTEE IN ITS SOLE DISCRETION MAY AT ANY TIME AMEND THE PLAN IN WHOLE OR IN
PART.


 


10.2         TERMINATION OF THE PLAN.


 


(A)           EMPLOYER’S RIGHT TO TERMINATE.  EXCEPT AS SET FORTH IN
SECTION 10.3 BELOW, THE COMMITTEE MAY AT ANY TIME TERMINATE THE PLAN, IF IT
DETERMINES IN GOOD FAITH THAT THE CONTINUATION OF THE PLAN IS NOT IN THE BEST
INTEREST OF THE COMPANY AND ITS SHAREHOLDERS.  NO SUCH TERMINATION OF THE PLAN
SHALL REDUCE ANY DISTRIBUTIONS ALREADY MADE.


 


(B)           PAYMENTS UPON TERMINATION OF THE PLAN.  UPON THE TERMINATION OF
THE PLAN UNDER THIS SECTION, AWARDS FOR FUTURE BONUS PERIODS SHALL NOT BE MADE. 
WITH RESPECT TO THE BONUS PERIOD IN WHICH SUCH TERMINATION TAKES PLACE, THE
EMPLOYER WILL PAY TO EACH PARTICIPANT THE PARTICIPANT’S BONUS AWARD, IF ANY, FOR
SUCH BONUS PERIOD, LESS ANY APPLICABLE WITHHOLDINGS, ONLY TO THE EXTENT THE
COMMITTEE PROVIDES FOR ANY SUCH PAYMENTS ON TERMINATION OF THE PLAN (IN WHICH
CASE ALL SUCH PAYMENTS WILL BE MADE NO LATER THAN THE 15TH DAY OF THE THIRD
MONTH FOLLOWING THE END OF THE BONUS PERIOD THAT INCLUDES THE EFFECTIVE DATE OF
TERMINATION OF THE PLAN).

 

11

--------------------------------------------------------------------------------


 


10.3         AMENDMENT OR TERMINATION AFTER A CHANGE IN CONTROL. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE COMMITTEE MAY NOT AMEND OR
TERMINATE THE PLAN IN WHOLE OR IN PART ON OR AFTER A CHANGE IN CONTROL TO THE
EXTENT ANY SUCH AMENDMENT OR TERMINATION WOULD ADVERSELY AFFECT THE
PARTICIPANTS’ RIGHTS HEREUNDER OR RESULT IN BONUS AWARDS NOT BEING PAID
CONSISTENT WITH THE TERMS OF THE PLAN IN EFFECT PRIOR TO SUCH AMENDMENT OR
TERMINATION


 


11.          COMPLIANCE WITH SECTION 409A


 


11.1         TAX COMPLIANCE.  THIS PLAN IS INTENDED TO BE EXEMPT FROM THE
APPLICABLE REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE THEREWITH. THE COMPANY MAY AT ANY TIME AMEND, SUSPEND
OR TERMINATE THIS PLAN, OR ANY PAYMENTS TO BE MADE HEREUNDER, AS NECESSARY TO BE
EXEMPT FROM SECTION 409A OF THE CODE. NOTWITHSTANDING THE PRECEDING, NEITHER THE
COMPANY NOR ANY EMPLOYER SHALL BE LIABLE TO ANY EMPLOYEE OR ANY OTHER PERSON IF
THE INTERNAL REVENUE SERVICE OR ANY COURT OR OTHER AUTHORITY HAVING JURISDICTION
OVER SUCH MATTER DETERMINES FOR ANY REASON THAT ANY BONUS AWARD OR DISTRIBUTION
TO BE MADE UNDER THIS PLAN IS SUBJECT TO TAXES, PENALTIES OR INTEREST AS A
RESULT OF FAILING TO COMPLY WITH SECTION 409A OF THE CODE. THE DISTRIBUTIONS
UNDER THE PLAN ARE INTENDED TO SATISFY THE EXEMPTION FROM SECTION 409A OF THE
CODE FOR “SHORT-TERM DEFERRALS.”


 


12.          CLAIMS PROCEDURES


 


12.1         FILING OF CLAIM.  IF A PARTICIPANT BECOMES ENTITLED TO A BONUS
AWARD OR A DISTRIBUTION HAS OTHERWISE BECOME PAYABLE, AND THE PARTICIPANT HAS
NOT RECEIVED THE BENEFITS TO WHICH THE PARTICIPANT BELIEVES HE IS ENTITLED UNDER
SUCH BONUS AWARD OR DISTRIBUTION, THEN THE PARTICIPANT MUST SUBMIT A WRITTEN
CLAIM FOR SUCH BENEFITS TO THE COMMITTEE WITHIN NINETY (90) DAYS OF THE DATE THE
BONUS AWARD WOULD HAVE BECOME PAYABLE (ASSUMING THE PARTICIPANT IS ENTITLED TO
THE BONUS AWARD) OR THE CLAIM WILL BE FOREVER BARRED.


 


12.2         APPEAL OF CLAIM.  IF A CLAIM OF A PARTICIPANT IS WHOLLY OR
PARTIALLY DENIED, THE PARTICIPANT OR HIS DULY AUTHORIZED REPRESENTATIVE MAY
APPEAL THE DENIAL OF THE CLAIM TO THE COMMITTEE. SUCH APPEAL MUST BE MADE AT ANY
TIME WITHIN THIRTY (30) DAYS AFTER THE PARTICIPANT RECEIVES WRITTEN NOTICE FROM
THE COMMITTEE OF THE DENIAL OF THE CLAIM. IN CONNECTION THEREWITH, THE
PARTICIPANT OR HIS DULY AUTHORIZED REPRESENTATIVE MAY REQUEST A REVIEW OF THE
DENIED CLAIM, MAY REVIEW PERTINENT DOCUMENTS AND MAY SUBMIT ISSUES AND COMMENTS
IN WRITING. UPON RECEIPT OF AN APPEAL, THE COMMITTEE SHALL MAKE A DECISION WITH
RESPECT TO THE APPEAL AND, NOT LATER THAN SIXTY (60) DAYS AFTER RECEIPT OF SUCH
REQUEST FOR REVIEW, SHALL FURNISH THE PARTICIPANT WITH A DECISION ON REVIEW IN
WRITING, INCLUDING THE SPECIFIC REASONS FOR THE DECISION, AS WELL AS SPECIFIC
REFERENCES TO THE PERTINENT PROVISIONS OF THE PLAN UPON WHICH THE DECISION IS
BASED.  NOTWITHSTANDING THE FOREGOING, IF THE COMMITTEE HAS NOT RENDERED A
DECISION ON APPEAL WITHIN SIXTY (60) DAYS AFTER RECEIPT OF SUCH REQUEST FOR
REVIEW, THE PARTICIPANT’S APPEAL SHALL BE DEEMED TO HAVE BEEN DENIED UPON THE
EXPIRATION OF THE SIXTY (60)-DAY REVIEW PERIOD.


 

12.3         Final Authority.  The Committee has discretionary and final
authority under the Plan to determine the validity of any claim. Accordingly,
any decision the Committee makes on the Participant’s appeal shall be final and
binding on all parties. If a Participant disagrees with the Committee’s final
decision, the Participant may bring suit, but only after the claim on appeal has
been denied or deemed denied. Any such lawsuit must be filed within ninety (90)
days of the Committee’s denial (or deemed denial) of the Participant’s claim or
the claim will be forever barred.

 

12

--------------------------------------------------------------------------------
